Citation Nr: 0420079	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  96-48 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating for degenerative joint disease of the 
lumbar spine in excess of 20 percent. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1974 to August 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1996 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

In March 2003, the veteran stated he was unable to work due 
to his back disability.  To the extent that the veteran's 
statement can be construed as a claim for total disability 
rating based on individual unemployability, it is referred to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

On VA examination in March 2003, the diagnosis was 
degenerative disk disease and degenerative joint disease of 
the lumbar spine with right-sided radiculopathy.  
Degenerative disk disease has not been adjudicated as being 
associated with the veteran's service-connected degenerative 
joint disease. 

Also, a new general rating formula for evaluating diseases 
and injuries of the spine became effective in September 2003, 
which has not been considered by the RO. 

In order to ensure due process, this case is REMANDED for the 
following action:

1.  Under VCAA's duty to notify:  

a.  Notify the veteran of the 
evidence, not already of record, 
needed to substantiate his 
claim, namely, medical evidence 
of increased severity, 
characterized by limitation of 
motion, including any functional 
loss due to pain. 

b.  Ask the veteran to identify 
all VA and non-VA healthcare 
providers that have treated him 
since January 2002.  

c.  Notify the veteran that if 
the evidence is in the custody 
of a Federal agency, such as VA 
or the Social Security 
Administration, VA will obtain 
any records he identifies.  If 
the evidence consists of private 
medical records, including 
employment records, he could 
submit the records himself or 
authorized VA to obtain the 
records on his behalf.

d.  Ask the veteran to provide 
any evidence in his possession, 
not previously submitted, that 
pertains to the claim. 

2.  After completing the requested 
development, adjudicate the claim, 
including the question of whether 
degenerative disk disease is part of 
the service-connected disability.  
Once that issue is determined and the 
evidence of record is sufficient to 
rate the disability, apply the new 
rating criteria.  If the evidence of 
record is insufficient to rate the 
disability, schedule the veteran for 
a VA orthopedic examination to 
determine the current degree of 
impairment, then adjudicate the 
claim.  If the benefit sought on 
appeal remains denied, prepare a 
supplemental statement of the case 
and return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




